PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/583,247
Filing Date: 25 Sep 2019
Appellant(s): L'OREAL



__________________
DAVID M. MARCUS
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on February 28, 2022. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 8, 2021 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument

1. 	Claims 1-18 and 20 are properly rejected over Ille-Boehler (US 20090263340 A1) in view of Lin (“Ferulic acid stabilizes a solution of vitamins C and E and doubles its photoprotection of skin”, The society for Investigative Dermatology, Feb 5 2005) and Vitablast C Serum 2.0 (Bluemercury.com). 
A)  Claims are properly rejected over the combined teachings of the cited references.  
Appellant points out that Ille-Boehler fails to provide an example of gallic acid using in the formulation and the compound is among “at least fifty other possible antioxidants” disclosed therein.  In response, examiner respectfully points out that Vitablast C serum 2.0 (Bluemercury.com) is known to contains gallic acid with 15 wt % vitamin C, whereas Lin teaches a synergistic combination of vitamin C and E. The cited Bluemercury reference specifically teaches that “increased level of gallic acid and vitamin E brighten, hydrate and nourish the skin”; Lin teaches that ferulic acid provides synergistic antioxidant and photoprotection properties when combined with vitamin C. As pointed out by appellant, all of these antioxidants are listed in Ille-Boehler, which suggests that the resulting combination of such compounds would be stable and safe for cosmetic use.  In view of the combined teachings of these references, one of ordinary skill in the art would have been obviously motivated to combine the antioxidants of the present claims with a reasonable expectation of success.  

B) The claimed range of gallic acid would have been obvious. 
Appellant argues that 0.5 % gallic acid is “within the broadest range for generic antioxidants disclosed by Ille-Boehler, as the it is “in the middle of the preferred range of 0.1-1 wt % for generic antioxidants disclosed by Ille-Boehler”. Examiner respectfully disagrees that one of ordinary skill in the art would be bound to such range as the “broadest range” for using gallic acid.  Ille-Boehler in fact provides that about 0.01 wt % to about 10 wt % is also a preferred range for any disclosed antioxidants listed in paragraph [0038].  
Referring to Mintel Search Result, appellant argues that the one of ordinary skill in the art would not have considered that the content of the primary ingredients (vitamins C, E and gallic acid) could have changed in the later formulation. Appellant also argues that examiner errored in analyzing the content of gallic acid in the latest formulation in Vitablast C serum 2.0, to be more than 0.5 wt %; appellant asserts that Vitablast C serum 2.0 contains at the “already increased level of 0.5 wt %”.  However, it appears that while the earlier formulation contains 0.5 wt % gallic acid, according to Mintel Search Result, the later publication, which is the Bluemercury reference cited in the rejection at issue, describes Vitablast serum 2.0 to contain “increased levels of gallic acids and vitamin E” (emphasis inserted). Examiner views that a more reasonable and objective interpretation of these references is that one of ordinary skill would have considered that the later formulation has a higher amount of gallic acid than what is disclosed in Mintel Search Result, or at least have been motivated to increase the concentration to improve brightening property of the composition as well as antioxidant properties in the formulation.  
Furthermore, it is well settled in patent law that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, given the teaching and suggestion in Vitablast C serum 2.0 (Bluemercury.com) that increasing the gallic acid contents would “brighten, hydrate and nourish the skin”, finding the optimum or workable gallic acid concentration ranges by routine experimentations within the suggested preferred amount would have been obvious.   
C) Applicant’s evidence of record does not overcome the prima facie case of obviousness. 
Appellant asserts that appellant has shown unexpected results in the form of synergistic results of the antioxidant capacity of the present invention in the specification.  Appellant particularly argues that antioxidant capacity of gallic acid 5% / ascorbic acid 15% is 37 % higher than expected, and that such result shows significant and practical advantage to overcome the rejection.  Examiner respectfully points out that applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.).  It is also well settled in patent law that evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (Claims directed to a method of effecting analgesia without producing physical dependence by administering the levo isomer of a compound having a certain chemical structure were rejected as obvious over the prior art. Evidence that the compound was unexpectedly nonaddictive was sufficient to overcome the obviousness rejection. Although the compound also had the expected result of potent analgesia, there was evidence of record showing that the goal of research in this area was to produce an analgesic compound which was nonaddictive, enhancing the evidentiary value of the showing of nonaddictiveness as an indicia of nonobviousness.).
In this case, prior art discloses that increased antioxidative effects in cosmetic art are manifested in specific dermatological benefits.  Lin, for example, teaches that the synergistic combination of ferulic acid/vitamin C/E protects against oxidative stress in skin and produces greater than expected photoprotection on skin cells.  In view of the Mintel and Vitablast 2.0 reference, one of ordinary skill in the art would have expected that improved skin brightening effect would have been achieved by increasing the gallic acid concentration.  Against such teachings of prior art on dermatological benefits of increased antioxidant capacity, there is nothing in the record to indicate that the 5 wt % gallic acid/15 wt % ascorbic acid produces actual practical, cosmetic effect that is greater than expected. According to appellant, the measured AOX capacity at such concentration is said to be 37 % higher than expected, but appellant has shown no evidence to indicate that such number correlates to any significant, practical advantages over what is expected based on the prior art teaching (i.e., increased skin brightening effect).  

2.	Claim 19 is properly rejected under 35 U.S.C. 103 over Ille-Boehler in view of Lin and Vitablast and further in view of Millikin et al. (US 20080069784). 
Appellant did not present a separate argument for the rejection; examiner asserts that the rejection is proper for the reasons of record. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/GINA C JUSTICE/Primary Examiner, Art Unit 1617  


                                                                                                                                                                                                      Conferees:

 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.